            Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 1 of 21




 1   SONAL N. MEHTA (CA Bar No. 222086)
     Sonal.Mehta@wilmerhale.com
 2   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 3
     2600 El Camino Real, Suite 400
 4   Palo Alto, California 94306
     Telephone: (650) 858-6000
 5   Facsimile: (650) 858-6100
 6   DAVID Z. GRINGER (pro hac vice)
     David.Gringer@wilmerhale.com
 7
     WILMER CUTLER PICKERING
 8    HALE AND DORR LLP
     1875 Pennsylvania Avenue, NW
 9   Washington, D.C. 20006
     Telephone: (202) 663-6000
10   Facsimile: (202) 663-6363
11
     Attorneys for Defendant
12   FACEBOOK, INC.

13
                                  UNITED STATES DISTRICT COURT
14
                             NORTHERN DISTRICT OF CALIFORNIA
15
                                        SAN JOSE DIVISION
16
     MAXIMILIAN KLEIN, SARAH                    Case No. 5:20-cv-08570-LHK
17   GRABERT, AND RACHEL BANKS
18   KUPCHO, on behalf of themselves and all    REPLY IN SUPPORT OF FACEBOOK’S
     those similarly situated,                  MOTION TO DISQUALIFY KELLER
19                                              LENKNER LLC
                    Plaintiffs,
20                                              Date:    September 30, 2021
            v.                                  Time:    1:30 p.m.
21                                              Ctrm:    8
22   FACEBOOK, INC.,                            Judge:   Hon. Lucy H. Koh

23                  Defendant.

24

25

26

27

28

     Case No. 5:20-cv-08570-LHK                   REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                      TO DISQUALIFY KELLER LENKNER LLC
            Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 2 of 21




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 5:20-cv-08570-LHK              REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                 TO DISQUALIFY KELLER LENKNER LLC
                 Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 3 of 21




 1                                                       TABLE OF CONTENTS

 2   INTRODUCTION .......................................................................................................................... 1

 3   ARGUMENT .................................................................................................................................. 3
               I.         THE CONFLICTED LAWYER SUBSTANTIALLY PARTICIPATED
 4                        IN THE GOVERNMENT ANTITRUST INVESTIGATIONS ............................. 3
 5                        A.         Keller Lenkner’s Interpretation Of “Substantial Participation” Is
                                     Textually, Historically, And Logically Wrong ........................................... 4
 6
                          B.         Mr. Pak’s Participation Was Substantial Under Any Definition ................ 7
 7
               II.        KELLER LENKNER DID NOT TIMELY SCREEN MR. PAK........................... 8
 8                        A.         Keller Lenkner Had An Obligation To Implement A Screen Well
                                     Before It Was Retained By The Named Plaintiffs On The Day It
 9                                   Filed Suit ..................................................................................................... 9
10                        B.         Mr. Pak’s Individual Ethics Obligations And Keller Lenkner’s
                                     Scattershot, Informal Measures Were No Substitute For A Screen
11                                   ................................................................................................................... 10
12             III.       DISQUALIFICATION IS WARRANTED .......................................................... 12
13   CONCLUSION ............................................................................................................................. 15

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

      Case No. 5:20-cv-08570-LHK                                           i       REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                                                       TO DISQUALIFY KELLER LENKNER LLC
                Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 4 of 21




 1                                                TABLE OF AUTHORITIES

 2                                                                                                                             Page(s)
     CASES
 3
     Acacia Patent Acquisition, LLC v. Superior Ct.,
 4          184 Cal. Rptr. 3d 583 (Ct. App. 2015)................................................................................ 6
 5
     Advanced Messaging Technologies, Inc. v. EasyLink Services International Corp.,
 6         913 F. Supp. 2d 900 (C.D. Cal. 2012) ............................................................................ 6, 7

 7   Beltran v. Avon Products, Inc.,
            867 F. Supp. 2d 1068 (C.D. Cal. 2012) ............................................................................ 13
 8
     Diva Limousine, Ltd. v. Uber Technologies, Inc.,
 9          2019 WL 144589 (N.D. Cal. Jan. 9, 2019) ....................................................................... 12
10   Export-Import Bank of Korea v. ASI Corp.,
11          2019 WL 8200603 (C.D. Cal. Jan. 16, 2019) ............................................................. 11, 13

12   Farris v. Fireman’s Fund Insurance Co.,
            14 Cal. Rptr. 3d 618 (Ct. App. 2004).................................................................................. 6
13
     Guifu Li v. A Perfect Day Franchise, Inc.,
14          2011 WL 4635176 (N.D. Cal. Oct. 5, 2011)..................................................................... 15
15   Hitachi, Ltd. v. Tatung Co.,
16          419 F. Supp. 2d 1158 (N.D. Cal. 2006) ............................................................................ 13

17   In re Complex Asbestos Litigation,
            283 Cal. Rptr. 732 (Ct. App. 1991) .............................................................................. 9, 11
18
     In re Vitamin C Antitrust Litigation,
19           279 F.R.D. 90 (E.D.N.Y. 2012) .......................................................................................... 9
20   Kane v. Chobani, Inc.,
            2013 WL 3991107 (N.D. Cal. Aug. 2, 2013) ............................................................. 13, 14
21

22   Kirk v. First American Title Insurance Co.,
             108 Cal. Rptr. 3d 620 (Ct. App. 2010).................................................................. 11, 12, 14
23
     MD Helicopters, Inc. v. Aerometals, Inc.,
24        2021 WL 1212718 (E.D. Cal. Mar. 31, 2021) .................................................................... 6
25   National Grange of Order of Patrons of Husbandry v. California Guild,
            250 Cal. Rptr. 3d 705 (Ct. App. 2019).............................................................. 2, 11, 12, 14
26
     People ex rel. Department of Corporations v. SpeeDee Oil Change Systems, Inc.,
27
            980 P.2d 371 (Cal. 1999) .................................................................................................. 12
28

      Case No. 5:20-cv-08570-LHK                                     ii    REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                                               TO DISQUALIFY KELLER LENKNER LLC
                 Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 5 of 21




 1   SC Innovations, Inc. v. Uber Technologies, Inc.,
           2019 WL 1959493 (N.D. Cal. May 2, 2019) ........................................................ 12, 14, 15
 2
     Talon Research., LLC v. Toshiba America Electronic Components, Inc.,
 3          2012 WL 601811 (N.D. Cal. Feb. 23, 2012) ...................................................................... 7
 4
     Wausau Business Insurance Co. v. Diamond Contract Services, Inc,
 5         2010 WL 11549716 (C.D. Cal. Sept. 23, 2010) ................................................................. 7

 6   WhatsApp Inc. v. NSO Group Technologies Ltd.,
           2020 WL 7133773 (N.D. Cal. June 16, 2020) .................................................................... 6
 7

 8   BRIEFS

 9   MD Helicopters, Inc. v. Aerometals, Inc., Mem. P. & A. in Supp. of Mot. to Disqualify
          2019 WL 7594334 (E.D. Cal. Sept. 10, 2019) .................................................................... 6
10

11   RULES

12   Cal. R. Prof. Conduct 1.9 ................................................................................................................ 6

13   Cal. R. Prof. Conduct 1.10 ..................................................................................................... passim

14   D.C. R. Prof. Conduct 1.9 ............................................................................................................. 10

15   D.C. R. Prof. Conduct 1.10 ........................................................................................................... 10

16   Ill. R. Prof. Conduct 1.9 ................................................................................................................ 10

17   Ill. R. Prof. Conduct 1.10 .............................................................................................................. 10

18
     OTHER AUTHORITIES
19
     STATE BAR OF CALIFORNIA, Executive Summary: Rule 1.10 Imputation of Conflicts of
20
        Interest, https://tinyurl.com/3xm66ca4 ............................................................................. 5, 6, 9
21
     Transcript, Conflicts of Interest: Challenges and Options for Dealing With Conflicts In
22      A Complex Environment, California MCLE Marathon 2019: Current
        Developments in Legal Ethics-Competence Issues-Elimination of Bias, PLI Plus
23      (recorded Dec. 12, 2019), https://plus.pli.edu/Details/Details?fq=id:(294253) ...................... 5
24   2 Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law ¶ 309a (4th ed. 2014) ......................... 7
25

26

27

28

      Case No. 5:20-cv-08570-LHK                                         iii    REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                                                    TO DISQUALIFY KELLER LENKNER LLC
             Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 6 of 21




 1          Despite repeatedly running afoul of the California Rules of Professional Conduct, Keller

 2   Lenkner makes clear that it still lacks appreciation of their purpose. It dismisses as merely

 3   “hypothetical” the very concerns that the Rules guard against. It downplays the role of Facebook’s

 4   former lawyer in the government antitrust matter, even while his own declaration confirms the

 5   significance of the representation and the extent of client confidences to which he was privy. And

 6   it fundamentally misconstrues the function of ethical screens, implausibly deriding Facebook’s

 7   concern that its former lawyer—after spending more than six months and 800 hours working for

 8   Facebook in a matter involving the same conduct and legal theories at issue here—could have

 9   (even inadvertently) disclosed the company’s confidences after joining a small firm where he

10   works closely with the attorneys who are litigating this case.

11          These concerns are exacerbated because Keller Lenkner has given Facebook every reason

12   to worry that its confidences were and are at risk of disclosure. Keller Lenkner has obfuscated both

13   the timing of its work-up of this case and its compliance with the ethical obligations created by

14   employing Facebook’s former counsel. When early and independent work adverse to Facebook

15   favored the firm, Keller Lenkner partner Warren Postman told this Court of the “months and years”

16   it had spent “thinking not about the high-level fact that an antitrust case could exist against

17   Facebook, but the real nitty gritty.” Interim Class Counsel Hearing Tr. 48:4-8 (March 18, 2021)

18   (“Hr’g Tr.”); see also id. 52:15-53:6. And Mr. Postman boasted of the “the many late nights” he

19   had personally endured “working on the complaint, the memos and before the cases.” Id. at 48:4-

20   8. Yet, after being confronted with the (unmet) ethical obligations triggered by this work, those

21   “late nights” poring over “the real nitty gritty” suddenly became “no concrete plans to bring a

22   lawsuit against Facebook”—indeed, the case Mr. Postman and his colleagues supposedly spent

23   “months and years” preparing, and sought to be rewarded for by being appointed co-lead class

24   counsel, ceased to even “exist” until a little more than two weeks before filing a complaint.

25   Opposition to Motion (“Opp.”) at 4. Similarly, with that class counsel appointment on the line,

26   Mr. Postman confidently assured the Court and Facebook that Keller Lenkner had “promptly

27

28

      Case No. 5:20-cv-08570-LHK                     1    REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                              TO DISQUALIFY KELLER LENKNER LLC
                Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 7 of 21




 1   screened [Facebook’s former] lawyer upon his arrival at the firm.” Hr’g Tr. 10:4.1 Forced to admit

 2   this was false, that assurance became a mere “slip of the tongue.” Opp. 6. Even then, Keller

 3   Lenkner does not contest that it imposed no formal ethical screen until long after it started

 4   “analyzing the potential claims underlying this case,” thereby putting Facebook’s confidential and

 5   privileged information at risk in precisely the way the Rules prohibit. Id. at 4.

 6             Behind the shifting stories and misstatements to the Court are undisputed facts that require

 7   disqualification. First, the firm hired a lawyer who possessed Facebook’s confidential and

 8   privileged information as a result of 800+ hours of work over just six months on a matter

 9   substantially related to this litigation. Even under Keller Lenkner’s interpretation of its ethical

10   obligations, this required Keller Lenkner to screen the attorney from the firm’s work adverse to

11   Facebook and notify the company of the conflict. Opp. 16, 20. But Keller Lenkner admits that it

12   erected no ethical screen until months after Keller Lenkner undertook work adverse to Facebook.

13   And more, the firm did not promptly notify Facebook of the conflict as required by the Rules,

14   choosing to do so only after Facebook pieced together the firm’s distortions and raised the issue

15   itself. Opp. 4, 20. These decisions violated the Rules and demand disqualification because a

16   “necessary” element of every screen is that it “be timely imposed.” Nat’l Grange of Ord. of Patrons

17   of Husbandry v. Cal. Guild, 250 Cal. Rptr. 3d 705, 714 (Ct. App. 2019). None of Keller Lenkner’s

18   self-serving arguments against disqualification or carefully worded declarations alters these

19   fundamental facts in any way. Second, the former Facebook lawyer’s own declaration confirms

20   the extensive and sensitive work he performed for the company, including heavy involvement with

21   Facebook’s experts, responding to investigative demands, and frequent, direct contact with in-

22   house counsel. Because such work constitutes substantial participation in a substantially related

23   matter, Keller Lenkner breached its ethical obligations under the Rules and should be disqualified.

24             To be sure, disqualification is a serious remedy and one that Facebook does not seek lightly.

25   But it is necessary here. Facebook should not be left to wonder which version of the facts

26   surrounding Keller Lenkner’s work-up of this case is true. Facebook should not be left to question

27
     1
28    Except where otherwise noted, internal citations and quotation marks have been omitted and
     emphasis has been added.
         Case No. 5:20-cv-08570-LHK                    2    REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                                TO DISQUALIFY KELLER LENKNER LLC
                Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 8 of 21




 1   whether a firm that has been so cavalier with its screening and notification obligations in this

 2   case—and that was disqualified in another case in this District for failing to live up to its ethical

 3   obligations—can be trusted to abide by those obligations here. And Facebook should not be left to

 4   worry that its confidences may have been shared or may still be shared, even inadvertently, with

 5   its opponent. That is precisely the position that the ethics rules say Facebook should not be forced

 6   to endure, and yet it is the position Facebook finds itself in.

 7                                               ARGUMENT

 8   I.        THE CONFLICTED LAWYER SUBSTANTIALLY PARTICIPATED IN THE GOVERNMENT

 9             ANTITRUST INVESTIGATIONS

10             From December 2019 to June 2020, Albert Pak spent more than 800 hours representing

11   Facebook in the FTC’s and state attorneys general’s antitrust investigations and preparing for

12   litigation. Panner Decl. ¶ 8. Serving as Facebook’s lawyer was his primary responsibility. Id.

13   (noting Mr. Pak billed around three-quarters of his time to Facebook during that period). While on

14   the Facebook team defending against these investigations and preparing for eventual litigation,

15   Mr. Pak had direct and personal contact with Facebook’s in-house counsel, learned Facebook’s

16   overall defense strategy through communications with the most senior lawyers involved in the

17   investigations and litigation preparation, wrote legal memoranda concerning issues of potential

18   relevance to that defense, participated in fact-gathering for witness interviews, and helped respond

19   to investigative demands. Id. ¶ 5; Pak Decl. ¶¶ 12-16. Notably, he was also an important part of

20   Facebook’s expert team, through which he “was privy to all of the expert teams’ pending projects

21   and discussions among counsel and expert teams regarding defense strategy.” Panner Decl. ¶ 6;

22   Pak Decl. ¶¶ 12-13. Mr. Pak’s declaration disputes none—and confirms most—of these facts.2

23             Because the government antitrust investigations, associated preparation for litigation, and

24   this case are substantially related within the meaning of the California Rules of Professional

25

26

27   2
       Keller Lenkner goes so far as to explicitly advertise Mr. Pak’s past work at Kellogg Hansen on
28   unspecified “antitrust litigation” in describing his qualifications to do antitrust work at his present
     firm. See Keller Lenkner, Albert Pak, https://www.kellerlenkner.com/our-team/albert-pak/.
         Case No. 5:20-cv-08570-LHK                   3    REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                               TO DISQUALIFY KELLER LENKNER LLC
                 Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 9 of 21




 1   Conduct, the question here is whether the work described above was “substantial.”3 If so, no

 2   ethical screen could cure the conflict created by Mr. Pak switching sides. See Cal. R. Prof. Conduct

 3   1.10(a); Opp. 16. Keller Lenkner argues, without citing a single case, that Mr. Pak’s participation

 4   did not rise to that level because other, more senior lawyers also represented Facebook in the

 5   government antitrust work. This interpretation of the Rules would cause a sea change in California

 6   ethics practice, allowing all but the most senior partners to be screened from subsequent adverse

 7   representations. That has never been the rule in this State, and it is not now.

 8          A.       Keller Lenkner’s Interpretation Of “Substantial Participation” Is Textually,

 9                   Historically, And Logically Wrong

10               Keller Lenkner starts in the right place, identifying four (expressly nonexhaustive) factors

11   that the Rules’ commentary says should be considered in determining whether a lawyer’s prior

12   participation was substantial. But the firm then takes a wrong turn, insisting that a lawyer’s

13   participation can only be evaluated by comparing it against all of the other attorneys who

14   represented a former client. This interpretation is not supported in either the text of the rule or in

15   logic. The entire basis for this supposedly dispositive qualification is the commentary’s use of the

16   phrase “the extent,” which precedes two of the four example factors. Opp. 11-13. Keller Lenkner

17   elides that even under its interpretation, this language at most applies to the two factors where it

18   can actually be found. Yet more importantly, “the extent to which the lawyer was exposed to

19   confidential information” and “the extent to which a lawyer advised or had personal contact with

20   the former client,” Rule 1.10 cmt. 1, are most naturally evaluated by looking at the lawyer’s actual

21   work, regardless of what other attorneys did or did not do. Just as “the extent to which” a person

22   is balding could range from “not much” to “substantially” regardless of how much hair other

23   people have, so too can “the extent to which” Mr. Pak obtained confidential information and

24   advised or had personal contact with Facebook be evaluated on its own terms. That is the ordinary

25
     3
       Keller Lenkner appears to concede that the matters are substantially related. Opp. 16 (admitting
26   that for at least one Facebook lawyer a screen would not be permissible). Regardless, they clearly
     are. The government investigations and litigation preparation involved the same course of conduct
27
     and legal theories put forward by the private plaintiffs in this case. Mot. 3-4, 12-14. Indeed, the
28   private plaintiffs have told Facebook, and just this week acknowledged to Judge DeMarchi, that
     they are already coordinating with the FTC and state attorneys general on the parallel litigation.
         Case No. 5:20-cv-08570-LHK                      4    REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                                  TO DISQUALIFY KELLER LENKNER LLC
               Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 10 of 21




 1   meaning of the phrase, and nothing in the text of the Rule or its commentary supports, much less

 2   requires, Keller Lenkner’s contrary interpretation.

 3             The version of substantial participation advanced in the Opposition, moreover, would have

 4   far-reaching consequences at odds with the purposes and history of the ethical rules. As Keller

 5   Lenkner acknowledges, California long precluded any ethical screens in cases where any lawyer

 6   changed sides in substantially related matters. Opp. 10. The 2018 Amendments worked a modest

 7   change to that regime, and now “permit the erection of an ethical screen in narrowly defined

 8   circumstances.” State Bar of California, Executive Summary: Rule 1.10 Imputation of Conflicts of

 9   Interest, at 1, https://tinyurl.com/3xm66ca4 (“Executive Summary”).4 Rule 1.10 thus “significantly

10   differs” from the analogous ABA Model Rule by “permit[ting] screening only in limited

11   situations.” Id.; see also id. at 2 (screening is permissible only “under narrowly specified

12   conditions”). That is because the California Rule’s central purpose is avoiding situations that

13   “create[e] a significant risk that a lawyer who has acquired sensitive confidential information about

14   the former client[] is now in the opposing party’s law firm.” Id. at 2. The factors listed in the

15   commentary are a proxy for when an attorney would have obtained that “sensitive confidential

16   information,” something that indisputably happened here. Keller Lenkner’s view of substantial

17   participation, in contrast, would put nearly all but the most senior lawyers who obtained extensive

18   privileged information while representing Facebook within what is supposed to be a “narrow[]”

19   and “limited” exception to a general prohibition on screening. Put another way, under Keller

20   Lenkner’s version of Rule 1.10, when a client’s need for counsel is significant enough to require

21   multiple lawyers, most of those attorneys would be subject to looser ethical standards in

22   subsequent representations.

23             The modest change effected by the 2018 Amendments also means that Keller Lenkner errs

24   in categorically rejecting the guidance of pre-Amendment caselaw. Opp. 16 (stating the concept

25

26   4
      Keller Lenkner’s own expert has taught that the rule change “allows for an ethical wall under
     very limited circumstances.” Transcript, Conflicts of Interest: Challenges and Options for Dealing
27
     With Conflicts In A Complex Environment, California MCLE Marathon 2019: Current
28   Developments in Legal Ethics-Competence Issues-Elimination of Bias, PLI Plus (recorded Dec.
     12, 2019), https://plus.pli.edu/Details/Details?fq=id:(294253) (Statement by Merri A. Baldwin).
         Case No. 5:20-cv-08570-LHK                   5    REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                               TO DISQUALIFY KELLER LENKNER LLC
            Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 11 of 21




 1   of “substantial participation . . . did not exist under the old rules”). The Rules themselves

 2   acknowledge the significant continuity in the ethics landscape, repeatedly citing pre-2018

 3   decisions. See, e.g., Rule 1.9 cmts 1, 5; Rule 1.10 cmt. 6. So did the Rules’ drafters in explaining

 4   the meaning of the Amendments. See Executive Summary, supra, at 2 (noting adoption of “a

 5   limited screening provision . . . that was sanctioned” in pre-Amendment caselaw). Courts

 6   interpreting the amended Rules have too. MD Helicopters, Inc. v. Aerometals, Inc., 2021 WL

 7   1212718, at * 5-*6 (E.D. Cal. Mar. 31, 2021) (relying on pre-2018 cases to interpret Rules 1.9 and

 8   1.10); WhatsApp Inc. v. NSO Grp. Techs. Ltd., 2020 WL 7133773, at *3-*4 (N.D. Cal. June 16,

 9   2020) (same). Even Keller Lenkner’s own expert would not cast aside the pre-Amendment

10   decisions, expressly relying on one such decision when helpful to her cause. Baldwin Decl. ¶ 22

11   (citing 2010 decision); see also Mem. P. & A. in Supp. of Mot. to Disqualify, MD Helicopters,

12   Inc., 2019 WL 7594334, at *7-*11 (E.D. Cal. Sept. 10, 2019) (motion signed by Ms. Baldwin

13   relying on pre-Amendment caselaw to support violation of Rules 1.9 and 1.10 post-Amendment).

14          To be sure, the Rules did not expressly use the term “substantially participate” before 2018.

15   But the concept was hardly new. Mot. 15 n.11. When determining whether a conflict existed and

16   disqualification was warranted, courts assessed not just whether matters are “substantially

17   related”—but also the “nature and extent of the attorney’s involvement with the cases.” See Acacia

18   Pat. Acquisition, LLC v. Super. Ct., 184 Cal. Rptr. 3d 583, 588 (Ct. App. 2015); Farris v.

19   Fireman’s Fund Ins. Co., 14 Cal. Rptr. 3d 618, 621-22 (Ct. App. 2004) (directing courts to consider

20   both whether an attorney’s prior involvement “was direct and personal” and whether “there is a

21   connection between the two successive representations”). Advanced Messaging Technologies, Inc.

22   v. EasyLink Services International Corp., for example, stated that a court assessing a substantial

23   relationship should “analyze whether there was a direct relationship between an attorney and the

24   former client,” then turn to “whether that relationship touched issues related to the present

25   litigation” and decide if “the subject of the prior representation put the attorney in a position in

26   which confidences material to the current representation would normally have been imparted to

27   counsel.” 913 F. Supp. 2d 900, 906-07 (C.D. Cal. 2012). Cases in which an attorney’s involvement

28   in a prior representation was deemed significant enough to create a conflict warranting

      Case No. 5:20-cv-08570-LHK                     6    REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                              TO DISQUALIFY KELLER LENKNER LLC
                 Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 12 of 21




 1   disqualification are no less instructive now that the Rules have formalized “substantial

 2   participation” as a standalone consideration, thereby separating out component parts the caselaw

 3   previously analyzed together. Otherwise, the very concept of “substantial participation” would be

 4   superfluous, given that California courts expressly considered the very same factors the Rules now

 5   group under substantial participation when addressing substantial relation.5

 6          B.       Mr. Pak’s Participation Was Substantial Under Any Definition

 7               Regardless of how “substantial participation” is defined, Keller Lenkner’s attempts to

 8   minimize Mr. Pak’s involvement in the government antitrust investigations and Facebook’s

 9   preparation for litigation are unavailing. Keller Lenkner focuses on the first factor, Opp. 12, but

10   there is overwhelming evidence of Mr. Pak’s substantial “responsibility in the prior matter,” Rule

11   1.10 cmt. 1. Mr. Pak does not dispute that he acquired sensitive confidential information relating

12   to Facebook’s trial strategy, nor that he had frequent and direct contact with Facebook’s in-house

13   counsel. Panner Decl. ¶¶ 4-7 (describing how “Mr. Pak was heavily involved”); Pak Decl. ¶¶ 13-

14   16. And he acknowledges that he “primarily spent [his] time on the Facebook matter” working “on

15   the expert team,” including attending “several weekly calls with [its members].” Pak Decl. ¶¶ 12-

16   13; see also Panner Decl. ¶ 6 (noting that “Mr. Pak was privy to all of the expert teams’ pending

17   projects and discussions among counsel and expert teams regarding defense strategy”). Expert

18   testimony “is both ubiquitous and essential in antitrust cases.” 2 Phillip E. Areeda & Herbert

19   Hovenkamp, Antitrust Law ¶ 309a (4th ed. 2014). Keller Lenkner simply ignores this reality.6

20               The remaining considerations do no more to help Keller Lenkner’s cause. First, “the

21   5
      Each of the decisions whose citation Keller Lenkner calls “stunningly misleading,” Opp. 15,
22   analyzed the attorney’s participation in the prior matter against a rubric similar to that used by the
     Amended Rules. See Advanced Messaging Techs., 913 F. Supp. at 907; Wausau Bus. Ins. Co. v.
23   Diamond Cont. Servs., Inc., 2010 WL 11549716, at *4 (C.D. Cal. Sept. 23, 2010); Talon Rsch.,
     LLC v. Toshiba Am. Elec. Components, Inc., 2012 WL 601811, at *2-*3 (N.D. Cal. Feb. 23, 2012).
24   6
       Merri Baldwin’s conclusory assertion that Mr. Pak did not substantially participate in the
25   government antitrust investigations suffers from the same defect. Ms. Baldwin assumes, without
     support and without apparent antitrust expertise, that Mr. Pak’s work on the expert team involved
26   “very narrow issues” related to “certain fact-gathering.” Baldwin Decl. ¶ 20. Far from it. Panner
     Decl. ¶¶ 5-7. Further, Ms. Baldwin apparently based this opinion on the mistaken belief that Mr.
27
     Pak “did not have direct client contact.” Id. As Mr. Pak himself acknowledged, he did. Pak Decl.
28   ¶ 16; see also Panner Decl. ¶ 7 (“[Mr. Pak] participated in many meetings in which Facebook’s
     in-house counsel participated and interacted with those lawyers directly.”).
         Case No. 5:20-cv-08570-LHK                   7    REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                               TO DISQUALIFY KELLER LENKNER LLC
             Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 13 of 21




 1   duration of [Mr. Pak’s] participation” weighs in favor of substantial participation. Rule 1.10 cmt.

 2   1. Keller Lenkner’s baseless speculation about how much time Mr. Pak spent representing

 3   Facebook as compared to other lawyers aside, Opp. 12, the undisputed facts are that Mr. Pak spent

 4   75% of his time for more than six months working on the government antitrust investigations,

 5   Panner Decl. ¶ 8. Second, Mr. Pak “advised or had personal contact with the former client.” Rule

 6   1.10 cmt. 1. Mr. Pak contends that he does not “recall” such contact “[o]utside of weekly group

 7   calls and the group emails, the one witness interview, and the other tasks described [in his

 8   declaration].” Pak Decl. ¶ 16. That is to say, Mr. Pak does recall having “personal contact.”

 9   Nothing in the Rules or commentary restricts such contact to “one-on-one communication[s].” Id.

10   Further, the partner with whom Mr. Pak worked most closely reviewed the relevant billing records,

11   and determined that Mr. Pak did indeed participate in meetings with Facebook’s in-house counsel

12   and otherwise “interact[] with” Facebook’s in-house counsel “directly.” Panner Decl. ¶¶ 5, 7.

13   Finally, Mr. Pak “was exposed to confidential information of the former client likely to be material

14   in the current matter.” See Rule 1.10 cmt. 1. Keller Lenkner does not suggest otherwise. Opp. 13.

15   To the contrary, it attempts to downplay Mr. Pak’s role by speculating that he was “privy to just a

16   small sliver of . . . the confidential information obtained by” the others working on the case. Id. So

17   what? A lawyer does not need to learn all of a client’s confidences, or more confidences than some

18   other lawyer on the case, for his or her duties to the client to attach. Mr. Pak was entrusted with

19   knowledge of “all of the expert teams’ pending projects” and received “daily” emails from Mr.

20   Hansen “shar[ing] his thinking on legal and trial strategy,” including “documents and analysis

21   from [Facebook] and counsel at other firms assisting Facebook on the investigations and potential

22   litigation.” Panner Decl. ¶¶ 6-7.

23          All four factors thus favor substantial participation, and no screen could cure the conflict

24   created by Mr. Pak’s representation of Facebook. Disqualification is warranted on this basis alone.

25   II.    KELLER LENKNER DID NOT TIMELY SCREEN MR. PAK

26          In any case, even if Keller Lenkner were correct that an ethical screen could theoretically

27   have cured the conflict here (it is not), the firm did not timely screen Mr. Pak from its antitrust

28   investigation of Facebook. According to its new timeline, despite onboarding Mr. Pak in June

      Case No. 5:20-cv-08570-LHK                      8    REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                               TO DISQUALIFY KELLER LENKNER LLC
              Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 14 of 21




 1   2020, beginning to analyze the claims in this particular case in August 2020, discussing a co-

 2   counsel arrangement with Quinn Emanuel in October 2020, and representing to the Court that it

 3   had conducted a lengthy pre-complaint investigation of Facebook, Keller Lenkner admits it did

 4   not impose an ethical screen until November 11, 2020. Mot. 18-19; Opp. 5. The firm defends that

 5   belated screen by claiming that (1) it had no obligation to implement a screen before being engaged

 6   by the named plaintiffs; and (2) even if it did, the scattered and informal measures Keller Lenkner

 7   took—then misrepresented to the Court—sufficed. Neither argument is persuasive.

 8       A.       Keller Lenkner Had An Obligation To Implement A Screen Well Before It Was

 9                Retained By The Named Plaintiffs On The Day It Filed Suit

10            Keller Lenkner contends that it could start to work up litigation against Facebook on behalf

11   of a putative class without regard for the ethics rules, as long as it had not formally signed up a

12   plaintiff to affix his or her name to the complaint. Opp. 16-17. That makes no sense. The rules

13   against successive representations in substantially related matters exist to protect the duty of

14   confidentiality owed to former clients, not future ones. Mot. 11-12, 17-18; see also Executive

15   Summary, supra, at 1-2. That is why “screening should be implemented before undertaking the

16   challenged representation or hiring the tainted individual.” In re Complex Asbestos Litig., 283 Cal.

17   Rptr. 732, 745 (Ct. App. 1991). Were the rule otherwise, the preventive effect of screens would be

18   defeated; they are, after all, “prophylactic, affirmative measure[s] to avoid both the reality and

19   appearance of impropriety” created by a firm taking actions that could risk even inadvertent

20   disclosure of privileged and confidential information. Id. In the class action context, as this case

21   well demonstrates, those confidences are jeopardized before named plaintiffs are found. See In re

22   Vitamin C Antitrust Litig., 279 F.R.D. 90, 107 (E.D.N.Y. 2012) (noting that antitrust class actions

23   are typically “driven by lawyers,” rather than named plaintiffs). Months before imposing a screen,

24   Keller Lenkner was—by its own admission—“investigating and analyzing the claims in this case.”

25   Dkt. 93-5 at 2. These actions were clearly adverse to Facebook, and the firm undertook them

26   knowing it employed a lawyer with the very information most relevant to the planned suit.

27            Indeed, Keller Lenkner’s conduct belies its assertion that requiring a screen before signing

28   an engagement letter would not “be practically workable.” Opp. 17. Although there may be

      Case No. 5:20-cv-08570-LHK                      9    REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                               TO DISQUALIFY KELLER LENKNER LLC
              Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 15 of 21




 1   situations in which the obligation to screen is unclear based on the preliminary nature of an

 2   investigation, this is not one. As Mr. Postman has explained, he began instructing attorneys not to

 3   speak with Mr. Pak about the firm’s antitrust investigation as Keller Lenkner “considered the

 4   potential matter against Facebook.” Dkt. 93-5 at 2. By that time, the firm was obviously aware that

 5   its investigation was sufficiently advanced and adverse to Facebook to raise ethical concerns, and

 6   could have imposed a screen then. It chose not to. One need look no further than Mr. Postman’s

 7   declaration to understand the irrationality of Keller Lenkner’s position: according to Mr. Postman,

 8   the firm had not been engaged by the named plaintiffs until the day it filed the complaint. Compare

 9   Dkt. 1 (Complaint filed Dec. 3, 2020), with Postman Decl. ¶ 11 (“Maximillian Klein and Sarah

10   Grabert retained KL and QE on December 3, 2020.”). Thus, under the firm’s view of when its

11   ethical obligations attached, it was permitted to work up this case for “months and years” and over

12   “many late nights,” and go so far as to draft an 80+ page complaint, all without any screen in place,

13   as long as it implemented a screen that day. That cannot be—and is not—the rule.

14            In the end Keller Lenkner pleads ignorance, contending that it ignored its obligations under

15   the California Rules because “there was no indication [they] would govern any potential

16   representation” and the firm could not have known “which jurisdiction’s rules to apply.” Opp. 4,

17   17 (emphasis omitted). In fact, the firm did know what rules would apply. The December 3

18   complaint signed by Keller Lenkner expressly avers that “Facebook’s terms [of service] provide

19   that consumers must bring these claims in this Court.” Dkt. 1 ¶ 28. In any case, even the more

20   permissive jurisdictions that Keller Lenkner suggests would have excused its conduct require a

21   timely screen when a lawyer changes sides in substantially related matters. See D.C. R. Prof.

22   Conduct 1.9, 1.10; Ill. R. Prof. Conduct 1.9, 1.10. Thus, there was no question that the firm at least

23   had the obligation to screen Mr. Pak. Further, Mr. Postman and the firm were doubtless familiar

24   with the particular ethical obligations imposed by the California Rules, given that Mr. Postman is

25   barred in the state and the firm was recently disqualified for violating them. Opp. 1; Mot. 7-8.

26       B.       Mr. Pak’s Individual Ethics Obligations And Keller Lenkner’s Scattershot,

27                Informal Measures Were No Substitute For A Screen

28            Mr. Pak’s own obligation not to share Facebook’s privileged and confidential information,

      Case No. 5:20-cv-08570-LHK                      10   REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                               TO DISQUALIFY KELLER LENKNER LLC
            Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 16 of 21




 1   and the informal measures Keller Lenkner says it took to try to limit disclosures, does nothing to

 2   obviate the firm’s failings. Opp. 18. An attorney always has such a duty, but the rules nevertheless

 3   require screening rather than a hodgepodge of warnings to individual lawyers. It is the

 4   insufficiency of those measures that creates the need for Rule 1.10 and a screen in the first place.

 5   “Screening is a prophylactic, affirmative measure to avoid both the reality and appearance of

 6   impropriety,” In re Complex Asbestos Litig., 283 Cal. Rptr. at 745, and a formal screen ensures

 7   that all members of the firm are aware of the conflict and their obligation to be vigilant. The Rules

 8   thus demand “the imposition of preventive measures to guarantee that information will not be

 9   conveyed,” Nat’l Grange, 250 Cal. Rptr. 3d at 714, and courts routinely disqualify law firms that

10   fail to impose timely screens, see, e.g., Export-Import Bank of Korea v. ASI Corp., 2019 WL

11   8200603, at *11 (C.D. Cal. Jan. 16, 2019), regardless of whether confidential information was

12   actually disclosed or other informal measures were taken.

13          This very case illustrates why the Rules require firms to turn square corners when

14   complying with screening obligations. Mr. Pak possessed detailed information about Facebook’s

15   defense strategy, including privileged and confidential information relating to “all of the expert

16   teams’ pending projects.” Panner Decl. ¶¶ 5-7. In antitrust litigation, the particular information

17   Mr. Pak possessed is of even greater importance. Supra, at 7. Yet just days after leaving Kellogg

18   Hansen, he joined a law firm of approximately 30 attorneys, at least a third of whom are apparently

19   participating in this litigation, and began working on other antitrust suits with them and co-counsel

20   at Quinn Emanuel. See Opp. 22 (collecting declarations); Mot. 18-19 & n.14. The risk of even

21   inadvertent disclosures in such a small office is manifest. See Kirk v. First Am. Title Ins. Co., 108

22   Cal. Rptr. 3d 620, 646 n.33 (Ct. App. 2010) (“In some cases, particularly where the attorneys work

23   closely together in a small office, complete isolation” from attorneys working on the conflicted

24   matter “may be necessary”). And the need for a formal screen that appropriately alerts all involved

25   to the conflict and their own obligations not to cross-pollinate information is particularly acute in

26   that setting, especially where, as here, Mr. Pak is working with the other members of his office

27   (and an overlapping team of lawyers from Quinn Emanuel) on other Section 2 cases day in and

28   day out. For that reason, the carefully parsed (and identical) declarations by Keller Lenkner

      Case No. 5:20-cv-08570-LHK                     11   REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                              TO DISQUALIFY KELLER LENKNER LLC
               Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 17 of 21




 1   attorneys claiming that they never discussed the “substance” of Mr. Pak’s prior work with

 2   Facebook (nor this case, without the “substance” caveat) with Mr. Pak are irrelevant.

 3             In any event, the Rules preclude the guessing game into which Keller Lenkner has forced

 4   Facebook. The duties owed to former clients “protect the confidentiality of the attorney-client

 5   relationship,” which “ensur[es] the right of every person to freely and fully confer and confide in

 6   one having knowledge of the law.” People ex rel. Dep’t of Corps. v. SpeeDee Oil Change Sys.,

 7   Inc., 980 P.2d 371, 378 (Cal. 1999). That relationship is irreparably compromised when a client

 8   “is left to speculate what information its former attorneys shared with their colleagues.” SC

 9   Innovations, Inc. v. Uber Techs., Inc., 2019 WL 1959493, at *10 (N.D. Cal. May 2, 2019). This

10   taint cannot be cured through ex post representations like those offered by Keller Lenkner, which

11   assert after the fact “that confidential information was not conveyed or that the disqualified

12   attorney did not work on the case.” Nat’l Grange, 250 Cal. Rptr. 3d at 714. The Rules require “the

13   imposition of preventive measures to guarantee that information will not be conveyed.” Id.7

14   III.      DISQUALIFICATION IS WARRANTED

15             This misconduct warrants disqualification. Keller Lenkner resists that conclusion by

16   misstating the law, falsely characterizing Facebook’s motion as “punitive,” and asserting that

17   disqualification would remedy no prejudice. Opp. 21-25. But as explained in Facebook’s motion,

18   that remedy is appropriate in cases like this one, where a firm has recklessly (and repeatedly)

19   violated its ethical obligations, leaving a former client with no way to assure its confidences were

20   kept. Mot. 20-25.

21             First, Facebook need not show Keller Lenkner’s breach of its ethical violations will

22   necessarily “taint” a future trial or “affect the outcome of the proceedings before the court.” Opp.

23   7
       Keller Lenkner’s decision to obtain an ethics opinion now is too little, too late. “[U]nilaterally
24   obtained ethics guidance is not a shield that allows counsel to continue a representation where that
     representation creates an untenable conflict,” even when such advice is procured “before”
25   involvement in a matter. Diva Limousine, Ltd. v. Uber Techs., Inc., 2019 WL 144589, at *13 (N.D.
     Cal. Jan. 9, 2019). Here, of course, the advice was sought in litigation to excuse past misconduct.
26   And although the declaration characterizes as “most important[]” the fact that other attorneys at
     Keller Lenkner have attested to the effectiveness of the firm’s informal measures, Baldwin Decl.
27
     ¶ 24, California courts have expressly rejected this approach to evaluating screens, see, e.g., Kirk,
28   108 Cal. Rptr. 3d at 646 (“It is not sufficient to simply produce declarations stating that confidential
     information was not conveyed or that the disqualified attorney did not work on the case.”).
         Case No. 5:20-cv-08570-LHK                    12   REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                                TO DISQUALIFY KELLER LENKNER LLC
               Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 18 of 21




 1   22. In support of this standard, Keller Lenkner relies primarily on Kane v. Chobani, Inc., 2013 WL

 2   3991107 (N.D. Cal. Aug. 2, 2013). To borrow a phrase, this is a stunningly misleading citation.

 3   Kane involved the question of whether to disqualify “counsel due to contact with an opposing

 4   party’s expert.” Id. at *7. The legal standard applicable to such motions is distinct from those

 5   involving an attorney’s own conflict of interest, and requires proof of actual disclosure of

 6   confidential information. Id. at *7-*8 (applying this specialized standard, which requires showing

 7   that (1) the expert possessed confidential information; (2) the expert disclosed or used that

 8   information when dealing with opposing counsel; and, if so, that (3) “opposing counsel’s continued

 9   representation would threaten to taint all further proceedings”).

10             The standard applicable here, in contrast, is the one stated in Facebook’s motion: courts

11   must “balance[e] the relative interests of the parties with the need to preserve ethical standards,”

12   ensuring “adequate[] protect[ion]” for a former client’s confidential information and avoiding “the

13   appearance of impropriety.” Mot. 21-22 (quoting Hitachi, Ltd. v. Tatung Co., 419 F. Supp. 2d

14   1158, 1165 (N.D. Cal. 2006)). Applied to a nearly identical conflict created through the hiring of

15   an associate in Hitachi, that standard warranted disqualification. Id. And it did so despite the

16   disqualified firm having “immediately” employed an ethical wall and otherwise scrupulously

17   complying with its ethical obligations. Id. at 1164. The same can hardly be said for Keller Lenkner.

18   Supra, at 8-9. Indeed, the firm does not even bother trying to distinguish—because it cannot—

19   Hitachi or Beltran v. Avon Prods., Inc., 867 F. Supp. 2d 1068 (C.D. Cal. 2012), which also held

20   disqualification appropriate based on a conflict similar to the one here. Nor does the firm contest

21   that “[c]ourts routinely disqualify counsel for failing to [timely] implement ethical screens,” as

22   happened in this case. Export-Import Bank of Korea, 2019 WL 8200603, at *11; Mot. 22.

23             Second, even under Keller Lenkner’s (mis)statement of the law, disqualification would still

24   be warranted because the firm’s decision to play fast and loose with its ethics obligation “taints”

25   this proceeding and may well “affect the outcome of the proceedings before the court.” Opp. 21-

26   22.8 Keller Lenkner can offer all the belated self-serving declarations it wants, but no action now

27
     8
28    That disqualification would not be “punitive” is further evidenced by the firm’s status as a repeat
     offender. Mot. 7-8.
         Case No. 5:20-cv-08570-LHK                    13   REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                                TO DISQUALIFY KELLER LENKNER LLC
               Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 19 of 21




 1   can substitute for “the imposition of preventive measures to guarantee that information will not be

 2   conveyed.” Nat’l Grange, 250 Cal. Rptr. 3d at 714. Keller Lenkner was working on this very case

 3   before it implemented a screen, nearly a third of the firm’s lawyers have participated in this

 4   litigation, and Mr. Pak continues to work with numerous lawyers involved in Klein. This ongoing,

 5   close contact—after the months during which Keller Lenkner worked adversely to Facebook

 6   despite failing to construct an ethical screen—creates a real risk of at least inadvertent disclosure

 7   of confidential and privileged information material to this matter. Although the firm brushes aside

 8   these concerns as “hypothetical,” Opp. 22,9 the entire point of the Rules’ prophylactic nature is to

 9   avoid precisely this situation, in which a client “is left to speculate what information its former

10   attorneys shared with their colleagues.” SC Innovations, 2019 WL 1959493, at *10. Only

11   disqualification can resolve that uncertainty—it is the necessary remedy to prevent prejudice to

12   Facebook, not “punitive.” And it bears repeating: the injury to a former client caused by a breach

13   of the Rules is not cured through ex post assertions of “no harm, no foul.” Opp. 21-25 (claiming

14   as much). That is because “[i]t is not sufficient to simply produce declarations stating that

15   confidential information was not conveyed or that the disqualified attorney did not work on the

16   case.” Kirk, 108 Cal. Rptr. 3d at 646. Moreover, in contrast to the harm caused by Keller Lenkner’s

17   continued involvement in this case, the firm simply defaults on the question of whether

18   disqualification would prejudice the plaintiffs. See Mot. 23-24 (noting that the well-represented

19   plaintiffs would suffer no prejudice at all if Keller Lenkner were disqualified at this early stage).

20             Finally, Keller Lenkner takes sporadic shots at the timing of Facebook’s motion, alleging

21   “tactical abuse.” Opp. 1, 5-8, 20. Not so. Facebook filed this motion as soon as it discovered

22   disqualification was warranted, a determination delayed by Keller Lenkner’s shifting

23   representations about its compliance with the ethics rules. Supra, at 1-2; Mot. 5-7. Keller

24   Lenkner’s failure to promptly notify Facebook—as the rules required it to do—undermined the

25

26   9
       Here again Keller Lenkner misleadingly cites Kane, relying on inapposite language regarding the
     standard for disqualifying counsel based on contact with a conflicted expert. Compare Opp. 22,
27
     with Kane, 2013 WL 3991107, at *13-15 (contrasting the “hypothetical disclosures” justifying
28   disqualification of an expert against “the distinct determination of whether the expert already has
     transmitted the moving party’s confidential information to opposing counsel”).
         Case No. 5:20-cv-08570-LHK                   14   REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                               TO DISQUALIFY KELLER LENKNER LLC
            Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 20 of 21




 1   company’s ability to investigate the nature of Mr. Pak’s prior representation and what, if any,

 2   screening procedures could have adequately mitigated the risk to its privileged and confidential

 3   information. Instead, Keller Lenkner swept the issue under the rug, only acknowledging a potential

 4   conflict after Facebook raised it at the hearing on appointment of interim class counsel. And even

 5   then, it took several rounds of correspondence to ascertain Keller Lenkner’s (inadequate and

 6   untimely) response to the problem.10 Considering this record, the timing of Facebook’s efforts to

 7   enforce the duties Mr. Pak and Keller Lenkner owed the company hardly present the kind of

 8   “extreme” and “unreasonable delay” that would weigh against disqualification. See Guifu Li v. A

 9   Perfect Day Franchise, Inc., 2011 WL 4635176, at *5 (N.D. Cal. Oct. 5, 2011) (describing “a

10   narrow exception to the disqualification doctrine when a former client inexcusably postpones a

11   motion to disqualify”). To find otherwise would be to fault Facebook—and deprive it of the

12   protections it is due under the ethics rules—because of Keller Lenkner’s inexcusable delay and

13   because Facebook carefully considered the facts and law before it came to the Court to seek relief.

14                                            CONCLUSION

15          Keller Lenkner violated the Rules of Professional Conduct and then tried to obscure its

16   ethical failings from Facebook and the Court by opportunistically framing both its participation in

17   this matter and the steps it took to mitigate its breach of the Rules. Facebook “is left to speculate

18   what information its former attorney[] shared with [his] colleagues.” SC Innovations, 2019 WL

19   1959493, at *10. That warrants disqualification, and the Court should grant Facebook’s motion.

20

21

22   10
        Keller Lenkner accuses Facebook of misrepresenting its concerns about the conflict at that
     hearing. Opp. 6, 19. In fact, Facebook raised Mr. Pak and the Keller Lenkner lawyers litigating the
23
     State cases against Google (which also involve Facebook) to flag these issues for the Court and
24   counsel. Hr’g Tr. 7:24-9:13. Any uncertainty about the extent of Keller Lenkner’s breach of its
     duties, and the remedies warranted, resulted only from Keller Lenkner’s own failure to timely
25   inform Facebook of the conflict. Facebook can hardly be faulted for its discretion in not leveling
     serious charges without the relevant facts. In any event, the specific point to which Keller Lenkner
26   takes umbrage—exactly how many former Kellogg Hansen attorneys the firm employs—was
     clarified at the hearing. Hr’g Tr. 9:10 (Facebook’s counsel referring to “the lawyer in question”);
27
     9:14-19 (confirming that there was one lawyer who worked on the government cases at Kellogg
28   Hansen). In fact, Keller Lenkner does employ multiple former Kellogg Hansen lawyers (including
     one who appears on the original Klein complaint), but only one worked on the government cases.
      Case No. 5:20-cv-08570-LHK                     15   REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                              TO DISQUALIFY KELLER LENKNER LLC
           Case 5:20-cv-08570-LHK Document 103 Filed 05/28/21 Page 21 of 21




 1   Dated: May 28, 2021                      Respectfully submitted,

 2                                            /s/ Sonal N. Mehta
 3                                            SONAL N. MEHTA (CA Bar No. 222086)
                                              sonal.mehta@wilmerhale.com
 4                                            WILMER CUTLER PICKERING
                                               HALE AND DORR LLP
 5                                            2600 El Camino Real, Suite 400
                                              Palo Alto, California 94306
 6                                            Telephone: (650) 858-6000
 7                                            Facsimile: (650) 858-6100

 8                                            DAVID Z. GRINGER (pro hac vice)
                                              david.gringer@wilmerhale.com
 9                                            WILMER CUTLER PICKERING
                                               HALE AND DORR LLP
10                                            1875 Pennsylvania Avenue, NW
11                                            Washington, D.C. 20006
                                              Telephone: (202) 663-6000
12                                            Facsimile: (202) 663-6363

13                                            Attorneys for Defendant
                                              FACEBOOK, INC.
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     Case No. 5:20-cv-08570-LHK          16   REPLY IN SUPPORT OF FACEBOOK’S MOTION
                                                  TO DISQUALIFY KELLER LENKNER LLC
